                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 1 of 10 Page ID #:769



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15                          UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17                                                    Misc. Action No. 2:20-mc-00076
                                                                                                                                         _____________________
                                                                                   18

                                                                                   19
                                                                                                                                         Petitioner Daniel Snyder’s Response
                                                                                        In re Application of Daniel Snyder               to “Emergency Motion to Intervene
                                                                                   20 for an Order Directing Discovery from              and Strike” [Dkts. 15-16] and
                                                                                        New Content Media Inc. d/b/a MEA                 “Supplement to Motion to Intervene
                                                                                   21 WorldWide Pursuant to 28 U.S.C. § 1782
                                                                                                                                         and Strike” [Dkt. 19] Filed by Marc
                                                                                   22                                                    J. Randazza
                                                                                   23
                                                                                                                                         The Honorable Michael R. Wilner
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                        Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                             and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 2 of 10 Page ID #:770



                                                                                    1     I.      INTRODUCTION
                                                                                    2          As this Court noted in its Minute Order dated September 8, 2020 [Dkt. 18], Marc
                                                                                    3 J. Randazza’s September 3, 2020 motion to intervene and strike [Dkts. 15-16] – filed

                                                                                    4 after the Court had granted Petitioner’s request to serve discovery pursuant to 28 U.S.C.

                                                                                    5 section 1782 – failed to address “the propriety or merits of Mr. Snyder’s subpoena

                                                                                    6 requests.” Even after this Minute Order, when Mr. Randazza supplemented his filing

                                                                                    7 later that day [Dkt. 19], he still failed to address the merits of the section 1782 filing.

                                                                                    8 Rather, he has taken exception with the fact that the Petitioner’s Supplemental section

                                                                                    9 1782 filing annexed and referred to documents already in the public record, before

                                                                                   10 launching a hyperbolic attack on Petitioner Daniel Snyder (“Petitioner” or “Mr.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Snyder”) and his counsel that is devoid of legal merit and evidences an alarming lack

                                                                                   12 of decorum and professionalism. Looking beyond Mr. Randazza’s grandiose
REED SMITH LLP




                                                                                   13 statements, there is little of substance in his motion, and no attempt whatsoever to

                                                                                   14 explain how he purportedly satisfies the legal standard for his request to intervene.

                                                                                   15          This is a straightforward action by Petitioner which (successfully) sought
                                                                                   16 permission from this Court to serve subpoenas, pursuant to 28 U.S.C. § 1782, in aid of

                                                                                   17 a foreign litigation currently pending in The High Court of Delhi at New Delhi (the

                                                                                   18 “Indian Action”), 1 on Respondent New Content Media, Inc. (“Respondent” or “New

                                                                                   19 Content”) – not on Mr. Randazza. Those subpoenas (which the Court has already

                                                                                   20 authorized Petitioner to serve, Dkts. 14, 17, and which have been served) seek

                                                                                   21 documents and information about New Content’s business dealings with Honey House

                                                                                   22 XXX, LLC d/b/a HoneyHouse PR (“HoneyHouse”), its principal, Mr. Ari Bass a/k/a

                                                                                   23 and/or p/k/a Michael Whiteacre (“Mr. Bass”), and Mr. Randazza – who based on the

                                                                                   24 public records filed in support of that petition, has a publicly documented history linking

                                                                                   25 him to Mr. Bass and in turn to HoneyHouse. [Dkt. 13].

                                                                                   26

                                                                                   27
                                                                                      1 The Indian Action was filed on August 7, 2020 and bears the caption Daniel Snyder Through His
                                                                                   28 SPA Holder vs. Eleven Internet Services LLP & Ors.
                                                                                                                                   -2-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                            and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 3 of 10 Page ID #:771



                                                                                    1           Mr. Randazza’s motion does not even mention, let alone discuss, the contents of
                                                                                    2 the subpoenas or the requests therein, and it is apparent that his request to intervene has

                                                                                    3 nothing to do with the limited discovery issues before this Court. Rather, it appears that

                                                                                    4 Mr. Randazza wants to use the Court as a platform to attack Petitioner and his counsel

                                                                                    5 and to profess his disagreement with statements that were previously made by third

                                                                                    6 parties, and continue to exist unchallenged in public records independent of this action,

                                                                                    7 simply because he does not like their implications. However, as these grievances have

                                                                                    8 no bearing on the section 1782 petition at issue here, Mr. Randazza’s motion should be

                                                                                    9 denied.

                                                                                   10     II.      MR.     RANDAZZA          HAS       NOT      SATISFIED         THE       LEGAL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11              REQUIREMENTS FOR HIS REQUEST TO INTERVENE
                                                                                   12           Though not entirely clear from the motion, it appears that Mr. Randazza is
REED SMITH LLP




                                                                                   13 seeking mandatory intervention, or in the alternative permissive intervention. [Dkt. 16,

                                                                                   14 pp. 10-11.] Mr. Randazza has not satisfied either standard, and his motion should be

                                                                                   15 denied.

                                                                                   16           Under Federal Rule of Civil Procedure 24(a), a court must grant an applicant’s
                                                                                   17 request for intervention in an action if: (1) the applicant’s motion is timely; (2) the

                                                                                   18 applicant “claims an interest relating to the property or transaction which is the subject

                                                                                   19 of the underlying action;” (3) the applicant “is so situated that the disposing of the action

                                                                                   20 may as a practical matter impair or impede [its] ability to protect that interest;” and (4)

                                                                                   21 the applicant’s interest is not adequately represented by the existing parties to the

                                                                                   22 action. See Fed. R. Civ. P. 24(a); Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173,

                                                                                   23 1177 (9th Cir. 2011). The applicant’s interest in the action must be “significantly

                                                                                   24 protectable,” meaning it “is protected under some law, and . . . there is a ‘relationship’

                                                                                   25 between [the applicant’s] legally protected interest and the plaintiff’s claims.” United

                                                                                   26 States v. City of Los Angeles, 288 F.3d 391, 398 (9th Cir. 2002).

                                                                                   27           Moreover, pursuant to Federal Rule of Civil Procedure 24(b), a district court may
                                                                                   28 permit any party to intervene if it has: (1) established an independent grounds for
                                                                                                                                   -3-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                            and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 4 of 10 Page ID #:772



                                                                                    1 jurisdiction; (2) filed a timely motion; and (3) demonstrated that its claim or defense

                                                                                    2 and the main action have a question of law or fact in common. See Fed. R. Civ. P.

                                                                                    3 24(b); City of Los Angeles, 288 F.3d at 403. “A motion for permissive intervention

                                                                                    4 pursuant to Rule 24(b) is directed to the sound discretion of the district court.” San Jose

                                                                                    5 Mercury News, Inc. v. U.S. Dist. Court—N. Dist. (San Jose), 187 F.3d 1096, 1100 (9th

                                                                                    6 Cir. 1999) (citations omitted). “[I]n exercising its discretion, the court must consider

                                                                                    7 whether the intervention will unduly delay or prejudice the adjudication of the original

                                                                                    8 parties' rights.” Fed. R. Civ. P. 24(b)(3).

                                                                                    9          As the Court pointed out [Dkt 18], noticeably absent from the Mr. Randazza’s
                                                                                   10 motion is any discussion of the subject matter of this action: Petitioners’ request for the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Court’s assistance in obtaining from New Content documents and testimony relevant to

                                                                                   12 the Indian Action. Undoubtedly recognizing that he lacks the standing to assert an
REED SMITH LLP




                                                                                   13 objection on behalf of New Content, Mr. Randazza does not even attempt to offer any

                                                                                   14 legal argument to counter Petitioner’s showing under § 1782 and Advanced Micro

                                                                                   15 Devices, Inc. v. Intel Corp., 292 F.3d 664, 669 (9th Cir. 2002), aff’d, 542 U.S. 241

                                                                                   16 (2004), see Dkt. 1, pp. 8:9-12:2; Dkt. 13, 5:4-5:15 – which this Court already has found

                                                                                   17 satisfies the requisite standard – nor does he state any objection to or concern about the

                                                                                   18 substantive document requests and deposition topics identified in the subpoenas at

                                                                                   19 issue.

                                                                                   20          Instead, Mr. Randazza seeks “to intervene in this matter for the purpose of
                                                                                   21 correcting several severe misrepresentations” and to “protect[] his reputation that has

                                                                                   22 been smeared”. [Dkt. 16, pp. 10:12-10:15.] Thus, Mr. Randazza readily admits that he

                                                                                   23 is not concerned about the specific document requests or deposition topics related to

                                                                                   24 him.2 Mr. Randazza insists that because he says he has a very limited relationship with

                                                                                   25 2 The subpoenas seek:
                                                                                       The following documents from Respondent related to Mr. Randazza [see Dkt. 13-9, pp. 13]:
                                                                                   26    o All Documents and Communications concerning Mr. Randazza. (from January 1, 2020 to
                                                                                             the present)
                                                                                   27    o All Documents and Communications between MEAWW and Mr. Randazza concerning
                                                                                             Petitioner, the Washington Football Team, including any of its current or past owners, and/or
                                                                                   28        the July 16, 2020 Articles. (from January 1, 2020 to the present)
                                                                                                                                     -4-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                            and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 5 of 10 Page ID #:773



                                                                                    1 Mr. Bass, and none with Respondent or MEAWW, the exhibits attached to the

                                                                                    2 Supplemental Petition – which independently existed in the public record prior to the

                                                                                    3 instant proceeding, and continue to do so – should be disregarded. These self-serving

                                                                                    4 assertions, even if true, are plainly irrelevant because the truth or falsity of court filings

                                                                                    5 in another case are not at issue here, and the likelihood that documents responsive to

                                                                                    6 Petitioner’s requests ultimately exist is not a factor relevant to the Court’s analysis of

                                                                                    7 whether the subpoenas satisfy the requirements of Section 1782. See Intel, 542 U.S. at

                                                                                    8 264-65; Akebia Therapeutics, Inc. v. FibroGen, Inc., 793 F.3d 1108, 1112 (9th Cir.

                                                                                    9 2015); 28 U.S.C. § 1782(a); London v. Does 1-4, 279 F. App’x 513, 515 (9th Cir. 2008).

                                                                                   10 Moreover, it would defeat the very purpose of Section 1782 if Mr. Randazza’s assertion
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that he has had no contact with either Respondent or MEAWW was sufficient to deny

                                                                                   12 a 1782 petition or avoid discovery. [Dkt. 16-1, ¶ 23.]
REED SMITH LLP




                                                                                   13         In addition to being unrelated to the discovery requests before this Court, Mr.
                                                                                   14 Randazza’s desire to intervene to purportedly correct misstatements and save his

                                                                                   15 “smeared” reputation is misleading.              The purported misrepresentations are not
                                                                                   16 statements made by Petitioner, they are third-party statements and allegations contained

                                                                                   17 in documents attached to the Supplemental Petition that are publicly available and have

                                                                                   18 been publicly available for years. See Dkt. 13-6, Exh. Q (filed in Nevada in 2015); Dkt.

                                                                                   19 13-7, Exh. R (filed in Nevada in 2013); Dkt. 13-8, Exh. S (posted online in 2014).

                                                                                   20 Despite taking issue with Petitioner’s reference to those documents in his Supplemental

                                                                                   21 Petition, Mr. Randazza has not taken any steps to remove or correct these purportedly

                                                                                   22 false statements from original court records in which they were filed, and his self-

                                                                                   23 serving declaration, attaching articles that he authored labeling the declarants

                                                                                   24

                                                                                   25
                                                                                         Testimony from Respondent on the following topics related to Mr. Randazza [see 13-10, pp. 8]:
                                                                                   26     o New Content’s and/or MEAWW’s relationship or business dealings with Mr.
                                                                                               Randazza.
                                                                                   27     o Any articles or content on MEAWW for which HoneyHouse PR, Mr. Bass and/or Mr.
                                                                                               Randazza provided information, sources and/or payment, including but not limited to the July
                                                                                   28          16, 2020 Articles.
                                                                                                                                    -5-
                                                                                        Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                             and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 6 of 10 Page ID #:774



                                                                                    1 extortionists, is not evidence that these publicly filed statements are false.3 Qureshi

                                                                                    2 Decl., ¶5.      The alleged statements that Mr. Randazza claims are “smearing” his
                                                                                    3 reputation exist independently of the Supplemental Petition, and have existed and been

                                                                                    4 public for years.

                                                                                    5         Simply put, Mr. Randazza’s grievances do not relate to the limited subject of this
                                                                                    6 action – Petitioner’s request to serve limited subpoenas on New Content, not Mr.

                                                                                    7 Randazza – and his disagreement with statements in the public record is not a

                                                                                    8 protectable interest that the discovery requested in the Supplemental Petition would

                                                                                    9 impede, nor is it a “claim or defense” that shares common questions of law or fact with

                                                                                   10 the limited discovery issues before this Court. Mr. Randazza has not satisfied his burden
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to show intervention is required, or that it should be permitted. Accordingly, his motion

                                                                                   12 should be denied. See Fed. R. Civ. P. 24(a); Wilderness Soc., 630 F.3d at 1177; City of
REED SMITH LLP




                                                                                   13 Los Angeles, 288 F.3d at 398; Fed. R. Civ. P. 24(b); see c.f., California Parents for

                                                                                   14 Equalization of Educ. Materials v. Torlakson, No. 17-CV-00635-CRB (JSC), 2018 U.S.

                                                                                   15
                                                                                      3 The motion claims that Mr. Randazza’s self-serving declaration containing his opinion of Ms. Mayer
                                                                                   16 and Ms. Cox, and attaching articles that he authored about them and related to their allegations about
                                                                                      him, constitute undisputed facts and demonstrate that Petitioner’s inclusion of their court filings is
                                                                                   17 “outrageous” and that Ms. Cox is “a known extortionist.” [Dkt. 16, pp. 5:3-8:10; Dkt. 16-1, ¶¶ 17-22,

                                                                                   18 Exhs. A-C at pp. 8-38]. Certainly, Ms. Mayer’s and Ms. Cox’s allegations stated in records they
                                                                                      submitted to a court are entitled to the same weight as Mr. Randazza’s colorful statements about them
                                                                                   19 and their purported intentions.
                                                                                              Furthermore, the other court filings Mr. Randazza includes with his Motion say nothing about
                                                                                   20 his relationship or business dealings with Mr. Bass, HoneyHouse or Respondent and in no way
                                                                                      contradict what Petitioner attached to his Supplemental Petition.
                                                                                   21       Exh. 1 [Dkt. 16-4] is a preliminary injunction order related to domain names Ms. Cox
                                                                                               registered. The court found that Mr. Randazza was likely to prevail on his claim that Ms. Cox
                                                                                   22          registered domain names with an intent to profit in violation of the Anti-Cybersquatting
                                                                                               Consumer Protection Act. [see id., pp. 5:3-8:2].
                                                                                   23       Exh. 2 [Dkt. 16-5] is a default judgment order in a bankruptcy case where Mr. Randazza was
                                                                                               the Debtor. That order states only that a default was entered against Ms. Cox and a motion
                                                                                   24          for judgment by default was subsequent filed and granted.
                                                                                            Exh. 3 [Dkt. 16-6] is a notice of entry of judgement as to defamation damages for Mrs.
                                                                                   25          Randazza, not Mr. Randazza.
                                                                                      Mr. Randazza also attaches these documents to his motion without any factual support or explanation
                                                                                   26 of what they are and where they come from. The self-serving declaration from Mr. Bass (discussing
                                                                                      how he and Mr. Randazza “mocked” the Supplemental Petition, Dkt. 16-3, ¶ 6) and the declaration
                                                                                   27 from Mr. Randazza’s partner – Mr. Ronald Green – consisting of hearsay and unsupported conclusions
                                                                                      about Petitioner’s intentions here, similarly add nothing and fail to address the discovery before this
                                                                                   28 Court.
                                                                                                                                      -6-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                            and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 7 of 10 Page ID #:775



                                                                                    1 Dist. LEXIS 139197, 2018 WL 3930141, at *6 (N.D. Cal. Aug. 16, 2018) (granting

                                                                                    2 non-party's motion to intervene to protect confidentiality interest in documents

                                                                                    3 designated pursuant to protective order).

                                                                                    4          Worse yet, despite the Court’s warning to Mr. Randazza that his motion “did not
                                                                                    5 address the propriety or merits of Mr. Snyder’s subpoena requests” [Dkt. 18], his

                                                                                    6 Supplement [Dkt. 19] disregards this Court’s order and is again devoid of any

                                                                                    7 discussion about the subpoenas or the Section 1782 standard. The Supplement, like the

                                                                                    8 motion, merely furthers Mr. Randazza’s self-serving narrative.                       Relying on an
                                                                                    9 nbcsports.com article and the court-filed statements of the respondents in a separate

                                                                                   10 Section 1782 petition that Mr. Snyder filed in the Eastern District of Virginia (the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 “Virginia Proceeding”), Mr. Randazza declares that Petitioner purportedly “had ulterior

                                                                                   12 motives in seeking discovery” in the Virginia Proceeding and his counsel was thus on
REED SMITH LLP




                                                                                   13 notice and knowingly violated their duty of candor to this Court.4 [Dkt. 19, pp. 2:2-

                                                                                   14 2:17.]

                                                                                   15          Mr. Randazza, however, omits from his submission the important – and
                                                                                   16 dispositive – fact that, after considering the Virginia Proceeding respondents’

                                                                                   17 submissions and hearing oral argument, the Virginia Court granted the petition days

                                                                                   18 before the Supplement was filed. See Qureshi Decl., ¶ 3, Exh. V (September 4, 2020

                                                                                   19 Order Granting Petition); Exh. W (Reporter’s Transcript of Proceeding Granting Mr.

                                                                                   20 Snyder’s Petition). Relevant here, the Virginia Court found: (1) “that the allegations in

                                                                                   21 the Indian publication . . . are certainly defamatory and serious and scandalous” (pp.

                                                                                   22 24:23-24:25); (2) the allegations about Ms. Blair (respondent in the Virginia Action)

                                                                                   23 “give cause for question as to whether or not she was the source for the Indian

                                                                                   24 publication” and Comstock Holdings’ (also a respondent in the Virginia Proceeding)

                                                                                   25
                                                                                      4 It is worth noting that in making this statement, which relies on an online article and court filings,
                                                                                   26 Mr. Randazza does the very thing he accuses Mr. Snyder and his counsel of doing. In addition, Mr.
                                                                                      Randazza points to numerous court records and news articles in his motion. [Dkt. 16, pp. 3:5-5:14.
                                                                                   27 Exhs. A-D, 1-4; Dkt. 19, pp. 1:18-2:10, Exhs. 1-4.] Mr. Randazza thus appears to believe that only
                                                                                      the court filings that he agrees with can be relied on, and those that he disagrees with are false and
                                                                                   28 defamatory.
                                                                                                                                     -7-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                             and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 8 of 10 Page ID #:776



                                                                                    1 ownership and management of the luxury apartment in which she lives, “deepens that

                                                                                    2 suspicion” (pp. 25:1-25:10); and (3) the “discovery requests” were not a fishing

                                                                                    3 expedition, and were warranted, justified and relevant to the Indian Action (pp. 25:17-

                                                                                    4 26:10).

                                                                                    5         Thus, contrary to Mr. Randazza’s representations, the Virginia Court found the
                                                                                    6 petition therein and the basis offered for that petition valid, appropriate and relevant.

                                                                                    7 Id. Indeed, Mr. Randazza seeks to have it both ways – arguing that Petitioner should

                                                                                    8 not be entitled to cite to public filings about him, while asking this Court to look at

                                                                                    9 public filings by others concerning Respondent. However, as noted, the Virginia Court

                                                                                   10 considered, and rejected, the very premise of the filings upon which Mr. Randazza seeks
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to rely here.

                                                                                   12         In short, by focusing more on his personal vendetta against Ms. Cox and Ms.
REED SMITH LLP




                                                                                   13 Mayer, and his desire to attack Mr. Snyder and his counsel, rather than any concern

                                                                                   14 with the discovery sought in this action, Mr. Randazza altogether fails to address the

                                                                                   15 issues before this Court. Accordingly, the motion should be denied in its entirety.

                                                                                   16      III.   MR. RANDAZZA’S BASELESS ATTACK OF PETITIONER’S
                                                                                   17             COUNSEL IS GROUNDED IN MISREPRESENTATIONS
                                                                                   18         Mr. Randazza’s assertion that Mr. Snyder’s petition violates the duty of candor
                                                                                   19 to this Court is a serious accusation that is devoid of merit.5 First, curiously absent from

                                                                                   20 Mr. Randazza’s motion (and supplement) is any acknowledgement of this Court’s

                                                                                   21 Orders granting Petitioner’s Petition and Supplemental Petition and authorizing service

                                                                                   22 of the subpoenas attached thereto prior to the time he filed. [Dkts. 14, 17.] Indeed, those

                                                                                   23 Orders reflect this Court’s determination that the discovery requested by Petitioner was

                                                                                   24 proper and appropriate under 28 U.S.C. § 1782 and Intel Corp., 292 F.3d 664. Mr.

                                                                                   25 Randazza’s self-serving assertion that the Supplemental Petition was filed for some

                                                                                   26 nefarious purpose – made by him after this Court authorized the discovery, and

                                                                                   27
                                                                                      5 This is especially evident in light of Mr. Randazza’s failure to include in his September 8 Supplement
                                                                                   28 [Dkt. 19] the Virginia Court’s September 4, 2020 Order granting the Virginia Petition.
                                                                                                                                       -8-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                            and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                                                     Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 9 of 10 Page ID #:777



                                                                                    1 supplemented after the Virginia Court had authorized the discovery requested therein,

                                                                                    2 a fact which he conveniently failed to mention – cannot be squared with this Court’s

                                                                                    3 Order granting the very petition with which Mr. Randazza takes issue. [Dkt. 14.]

                                                                                    4         Second, Mr. Randazza misrepresents the contents of the Supplemental Petition
                                                                                    5 in order to repeatedly claim (incorrectly) that it contains false statements about Mr.

                                                                                    6 Randazza. The Petition does not offer any opinion about the truth of the statements Ms.

                                                                                    7 Mayer or Ms. Cox made about Mr. Randazza.                    Rather, the Supplemental Petition
                                                                                    8 attaches public records and points to statements and allegations therein that identify

                                                                                    9 potential ties between Mr. Randazza and Mr. Bass in order to explain to the Court the

                                                                                   10 need for discovery from Respondent about its business dealings with Mr. Randazza (and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Mr. Bass). [Dkt. 13, pp. 3:23-4:19; Dkt.13-1, ¶¶ 9-10.] And in fact, Mr. Randazza and

                                                                                   12 Mr. Bass admit to having met and socialized previously, which interactions they
REED SMITH LLP




                                                                                   13 characterize as limited and inconsequential. [Dkts. 16-1, ¶¶ 8-14; 16-3, ¶¶ 2-6, 10.] If,

                                                                                   14 as Mr. Randazza claims, such relationship is inconsequential, then New Content’s

                                                                                   15 subpoena responses and deposition testimony will confirm that.                 However, in light of
                                                                                   16 the available information to the contrary, Petitioner has a good faith and valid basis for

                                                                                   17 seeking such discovery at this time.

                                                                                   18         In sum, Mr. Randazza’s serious accusations are unsupported, and they are an
                                                                                   19 inappropriate waste of Court resources that should not be tolerated. 6

                                                                                   20 ///

                                                                                   21 ///

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27 6 The Court should also be aware that Mr. Randazza has taken to social media to perpetuate his self-
                                                                                      serving narrative and baseless accusations, calling Petitioner’s counsel “scumbags” and threatening
                                                                                   28 that he “will not take it [i.e. the Supplemental Petition] lying down”. See Qureshi Decl., ¶ 4, Exh. X.
                                                                                                                                       -9-
                                                                                       Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                            and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
                      Case 2:20-mc-00076-MWF-MRW Document 20 Filed 09/14/20 Page 10 of 10 Page ID #:778



                                                                                    1     IV.    CONCLUSION
                                                                                    2         For the reasons set forth herein, Petitioner respectfully requests that the Court
                                                                                    3 deny Mr. Randazza’s motion in its entirety.

                                                                                    4
                                                                                        Dated: September 14, 2020                 REED SMITH LLP
                                                                                    5

                                                                                    6                                               By: /s/ Rizwan A. Qureshi
                                                                                    7
                                                                                                                                    Carla Wirtschafter
                                                                                                                                    Jordan W. Siev
                                                                                    8
                                                                                                                                    Rizwan A. Qureshi

                                                                                    9
                                                                                                                                     Attorneys for Petitioner
                                                                                                                                     Daniel Snyder
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   - 10 -
                                                                                        Petitioner Daniel Snyder’s Response to “Emergency Motion to Intervene and Strike” [Dkts. 15-16]
                                                                                             and “Supplement to Motion to Intervene and Strike” [Dkt. 19] Filed by Marc J. Randazza
